Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
on November 17, 2014, by and between Remark Media, Inc., a Delaware corporation
(the “Company”), and Discover Growth Fund, a Cayman Islands exempted mutual fund
(the “Seller”).
 
RECITALS
 
WHEREAS, the Company and the Seller are concurrently entering into a Stock
Purchase Agreement, dated as of November 17, 2014 (the “Stock Purchase
Agreement”), pursuant to which the Seller has agreed, subject to the terms and
conditions thereof, to purchase from the Company 250 shares of Series A
Preferred Stock, par value of $0.001 per share (the “Preferred Shares”), which
are convertible into shares of the Company’s common stock, par value of $0.001
per share (the “Common Stock”), at $6.50 per share and have such other terms set
forth in the form of Certificate of Designations attached to the Stock Purchase
Agreement (the “Certificate of Designations”); and
 
WHEREAS, as a condition to the closing of the Stock Purchase Agreement, the
Company agreed to enter into this Agreement to provide for registration rights
with respect to shares of Common Stock underlying the Preferred Shares, and the
parties hereto desire that such shares be subject to the rights and obligations
described herein.
 
NOW, THEREFORE, in consideration of the premises and the covenants, agreements,
representations and warranties set forth herein, and for other good and valuable
consideration, the parties agree as follows:
 
1.           Definitions.  As used in this Agreement:
 
(a)           “Affiliate” means, with respect to any person, any other person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such person.  For purposes of
this definition, the term “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, by contract or
otherwise.
 
(b)           “Commission” means the Securities and Exchange Commission.
 
(c)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any similar federal statute enacted hereafter, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect
from time to time.
 
(d)           “Holder” means the Seller or any Transferee in compliance with the
provisions of Section 19 that holds Registrable Securities.
 
(e)           “Prospectus” means a prospectus forming a part of the Registration
Statement.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and the declaration or ordering of
effectiveness of such registration statement by the Commission.
 
(g)           “Registrable Securities” means the Shares, as well as any
securities issued as a dividend or other distribution with respect to, or in
exchange or in replacement of, the Shares.
 
(h)           “Registration Period” has the meaning ascribed to such term in
Section 2.
 
(i)           “Registration Statement” has the meaning ascribed to such term in
Section 2.
 
(j)           “Rule 144” means Rule 144 promulgated under the Securities Act or
any similar rule enacted hereafter, as the same shall be in effect from time to
time.
 
(k)           “Securities Act” means the Securities Act of 1933, as amended, or
any similar federal statute enacted hereafter, and the rules and regulations
promulgated thereunder, all as the same shall be in effect from time to time.
 
(l)           “Transferee” has the meaning ascribed to such term in Section 19.
 
2.           Registration.  The Company, at its sole cost and expense, shall
prepare and file with the Commission a registration statement on Form S-1
pursuant to Rule 415 under the Securities Act (the “Registration Statement”)
covering the resale of up to (i) 384,616 shares of Common Stock issuable upon
the conversion or redemption of the Preferred Shares and (ii) 4,000,000 shares
of Common Stock that may be issued, at the Company’s sole and absolute
discretion, in payment of any Dividends and Embedded Derivative Liability (each
as defined in the Certificate of Designations) with respect to the Preferred
Shares (collectively, the “Shares”).  The Company shall use its reasonable best
efforts: (i) to cause the Registration Statement to be declared effective by the
Commission as promptly as reasonably possible; and (ii) to maintain the
effectiveness of the Registration Statement until the earlier of such time that
all of the Registrable Securities (x) have been sold by the Holders or (y) are
permitted to be sold by each Holder without volume or manner-of-sale
restrictions and without the requirement for the Company to be in compliance
with the current public information requirement under Rule 144 (the
“Registration Period”).
 
3.           Registration Procedures.  In connection with the registration of
any Registrable Securities, the Company shall, as soon as reasonably
practicable:
 
(a)           Prepare and file with the Commission such pre-effective and
post-effective amendments and supplements to the Registration Statement and the
Prospectus used in connection with the Registration Statement, and/or file such
reports under the Exchange Act, as may be necessary to cause the Registration
Statement to become effective, to keep the Registration Statement continuously
effective during the Registration Period and not misleading, and as may
otherwise be required or applicable under, and to comply with the provisions of,
the Securities Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement during the Registration Period.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Furnish to each Holder such number of copies of the Prospectus,
and each amendment or supplement thereto, in conformity with the requirements of
the Securities Act, and such other documents as the Holders may reasonably
request in order to facilitate the disposition of Registrable Securities owned
by it.
 
(c)           Notify each Holder: (i) when a Prospectus or any Prospectus
supplement or post-effective amendment is proposed to be filed and, with respect
to any post-effective amendment, when the same has become effective, except for
any filing to be made solely to incorporate by reference a Current Report on
Form 8-K, Quarterly Report on Form 10-Q or Annual Report on Form 10-K to be
filed with the Commission; (ii) of any request by the Commission or any other
federal or state governmental authority for amendments or supplements to a
Registration Statement or a Prospectus or for additional information; (iii) of
the issuance by the Commission of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose;
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose, and (v) of the occurrence of any
event or circumstance that makes any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, Prospectus or
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; provided, however, in no event shall any such notice
contain any information which would constitute material, non-public information
regarding the Company.
 
(d)           Use its reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of, any order suspending the effectiveness of the
Registration Statement, or the lifting of any suspension of the qualification
(or exemption from qualification) of any of the Registrable Securities for sale
in any jurisdiction, at the earliest practicable moment.
 
(e)           If requested by any of the Holders, (i) incorporate in a
Prospectus supplement or post-effective amendment such information as such
Holders reasonably request be included therein regarding such Holders or the
plan of distribution of the Registrable Securities and (ii) make all required
filings of the Prospectus supplement or such post-effective amendment as soon as
practicable after the Company has received notification of such matters to be
incorporated in such Prospectus supplement or post-effective amendment;
provided, however, that the Company shall not be required to take any action
pursuant to this Section 3(e) that would violate applicable law.
 
(f)           Upon the occurrence of any event contemplated by Section 3(c),
prepare and deliver to the Holders any required supplement or amendment,
including a post-effective amendment, to the Registration Statement or a
supplement to the Prospectus or any document incorporated or deemed to be
incorporated therein by reference, and file any other required document,
including such reports as may be required to be filed under the Exchange Act, so
that, as thereafter delivered, the Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
 
3

--------------------------------------------------------------------------------

 
 
(g)           Use its reasonable best efforts to cause all Registrable
Securities the resale of which is registered under cover of the Registration
Statement to be listed on the NASDAQ Capital Market or such other securities
exchange or automated quotation system, if any, as is then the principal
securities exchange or automated quotation system on which the Common Stock is
then listed.
 
(h)           Use its reasonable best efforts to cause all Registrable
Securities registered by the Registration Statement to be registered or
qualified under the securities or “blue sky” laws of such states as the Holders
shall reasonably request; provided, however, that the Company shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action that would subject it to general service
of process in any such jurisdiction where it is not then so subject or to
subject itself to any material tax in any such jurisdiction where it is not then
so subject.
 
(i)           Cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing the Registrable Securities to be sold
pursuant to the Registration Statement free of any restrictive legends and in
such denominations and registered in such names as the Holders may reasonably
request a reasonable period of time prior to sales of the Registrable Securities
pursuant to the Registration Statement.
 
4.           Obligation to Furnish Information.  It shall be a condition
precedent to the obligations of the Company to take any action pursuant to this
Agreement with respect to the Registrable Securities of a Holder that such
Holder shall have furnished to the Company such information regarding it, the
Registrable Securities held by it, and the intended method of disposition of
such Registrable Securities as the Company shall reasonably request and as shall
be required in connection with the action to be taken by the Company.
 
5.           Delay or Suspension of Registration Statement.  Upon receipt of any
notice from the Company to the Holders of the existence of any fact of the kind
described in Section 3(c)(v), each Holder shall forthwith discontinue
disposition of Registrable Securities until such Holder’s receipt of copies of a
supplemented or amended Prospectus contemplated by Section 3(f), or until it is
advised in writing (the “Advice”) by the Company that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated by reference in the Prospectus.  If so directed by
the Company, each Holder shall deliver to the Company (at the expense of the
Company) all copies, other than permanent file copies then in each Holder’s
possession, of the Prospectus current at the time of receipt of such notice.  In
the event the Company shall give any such notice, the Registration Period shall
be extended by the number of days during the period from and including the date
of the giving of such notice pursuant to Section 3(c) to and including the date
when the Holders shall have received the copy of the supplemented or amended
prospectus contemplated by Section 3(f) or the Advice.
 
 
4

--------------------------------------------------------------------------------

 
 
6.           Expenses of Registration.  All expenses incurred in connection with
the registration pursuant to Section 2 (excluding any underwriters’ discounts
and commissions and fees and disbursements of counsel for the Holders),
including, without limitation all registration and qualification fees, and fees
and disbursements of counsel and accountants for the Company, shall be borne by
the Company.
 
7.           Indemnification.
 
(a)           To the fullest extent permitted by law, the Company shall, and
hereby does indemnify and hold harmless each Holder, each director, officer,
partner and agent of each Holder, and each person, if any, who controls each
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act), against any losses, claims, damages or liabilities, joint or
several, to which they may become subject under the Securities Act and
applicable state securities laws insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement, including any preliminary Prospectus or final
Prospectus or any amendments or supplements thereto, arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances, or arise out of any violation by the Company of
any rule or regulation promulgated under the Securities Act applicable to the
Company and relating to action or inaction required of the Company in connection
with any such registration; and shall reimburse each such person for any legal
or other expenses reasonably incurred by him in connection with investigating or
defending any such loss, claim, damage, liability or action.  The indemnity
agreement contained in this Section 7 shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld) nor shall the Company be liable to a Holder or
controlling person for any such loss, claim, damage, liability or action to the
extent that it arises out of or is based upon an untrue statement or an alleged
untrue statement or omission or alleged omission made in connection with the
Registration Statement, preliminary Prospectus, final Prospectus, or amendments
or supplements thereto, in reliance upon and in conformity with information
furnished by such Holder in writing for use in connection with such registration
by or on behalf of such Holder or controlling person.
 
(b)           Promptly after receipt by an indemnified party under this Section
7 of notice of the commencement of any action or actual knowledge of a claim
that would, if asserted, give rise to a claim for indemnity hereunder, such
indemnified party shall, if a claim in respect thereof is to be made against any
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof or knowledge thereof and the indemnifying
party shall have the right to participate in, and, to the extent the
indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with qualified counsel.  The
failure to notify an indemnifying party promptly of the commencement of any such
action or of the knowledge of any such claim, if materially prejudicial to its
ability to defend such action, shall relieve such indemnifying party of any
liability to the indemnified party under this Section 7, but the omission so to
notify the indemnifying party shall not relieve it of any liability that it may
have to any indemnified party otherwise than under this Section 7.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           If the indemnification provided for in this Section 7 is for any
reason, other than pursuant to the terms thereof, held to be unavailable to an
indemnified party in respect of any losses, claims, damages or liabilities (or
actions in respect thereof) referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and the
indemnified party in connection with the statements or omissions that resulted
in such losses, claims, damages, liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations.  The relative fault shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact relates to information supplied by the
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The Company and each Holder agree that it would not be
just and equitable if contribution pursuant to this Section 7(c) were determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to above in this Section
7(c).  The amount paid or payable by an indemnified party as a result of the
losses, claims, damages or liabilities (or actions in respect thereof) referred
to above in this Section 7(c) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  No person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  No party shall be liable for
contribution with respect to any loss, claim, damage, liability, or action if
such settlement is effected without the prior written consent of such party,
which consent shall not be unreasonably withheld.
 
8.           Termination.  This Agreement shall terminate upon expiration of the
Registration Period, provided that the rights and obligations of the parties
pursuant to Section 7 shall survive such termination.
 
9.           Rule 144.  During the Registration Period, the Company shall use
its reasonable best efforts to file the reports required to be filed by it under
the Exchange Act in a timely manner and, if at any time the Company is not
required to file such reports, it shall, upon the request of any Holder, use its
reasonable best efforts to make publicly available other information so long as
is necessary to permit sales pursuant to Rule 144.  The Company shall take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act pursuant to the exemption provided by Rule
144 under the Securities Act.  Upon the request of any Holder, the Company shall
deliver to the Holders a written statement as to whether it has complied with
such information requirements.
 
10.           Remedies.  In case any one or more of the covenants and/or
agreements set forth in this Agreement shall have been breached by the Company
or any of the Holders, the Holders or the Company (as the case may be) may
proceed to protect and enforce its or their rights either by suit in equity
and/or by action at law, including, but not limited to, an action for damages as
a result of any such breach and/or an action for specific performance or
injunctive relief with respect to any such covenant or agreement contained in
this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
11.           Notices.  All notices, requests, demands or other communications
provided for or permitted to be given pursuant to this Agreement shall be in
writing and shall be deemed to have been duly given when delivered personally
(which personal delivery shall include delivery by responsible overnight
courier), or five days after being sent by registered or certified mail, return
receipt requested, postage prepaid.  All such notices, requests, demands or
other communications to be given by or to the Holders shall be given by or to
Seller.  By giving to the other parties at least five days’ written notice
thereof, any party hereto shall have the right from time to time and at any time
during the term of this Agreement to change its respective address and each
party shall have the right to specify as its address any other address.
 
12.           Grant of Other Registration Rights.  From time to time, the
Company may grant registration rights to any other holder or prospective holder
of any of the capital stock of the Company.
 
13.           Binding Agreement.  This Agreement and each provision herein shall
be binding upon and applicable to, and shall inure to the benefit of, the
Company, the Seller and their permitted assigns and legal representatives.
 
14.           Consents and Waivers.  No consent or waiver, express or implied,
by any party hereto of the breach, default or violation by any other party
hereto of its obligations hereunder shall be deemed or construed to be a consent
or waiver to or of any other breach, default or violation of the same or any
other obligations of such party hereunder.  Failure on the part of any party
hereto to complain of any act of any of the other parties or to declare any of
the other parties hereto in default, irrespective or how long such failure
continues, shall not constitute a waiver by such party of his rights hereunder.
 
15.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Stock Purchase Agreement.
 
16.           Prior Agreements; Amendments.  This Agreement supersedes any prior
or contemporaneous understanding or agreement between the parties hereto
respecting the subject matter hereof.  There are no arrangements, understandings
or agreements, oral or written, among such parties relating to the subject
matter of this Agreement.  No change or modification of this Agreement shall be
valid or binding upon the parties hereto unless such change or modification or
waiver shall be in writing and signed by the Company and by the Seller, and such
change or modification shall be binding on all Holders of Registrable
Securities.
 
17.           Headings.  The headings and captions in this Agreement are
included for purposes of convenience only and shall not affect the construction
or interpretation of any of its provisions.
 
18.           Counterparts.  This Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original, but all
of which when taken together shall constitute one and the same instrument.  In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.
 
 
7

--------------------------------------------------------------------------------

 
 
19.           Transfer of Rights and Obligations.  This Agreement and the rights
and obligations of any Holder under this Agreement may be transferred by such
Holder to an Affiliate of such Holder (any such permitted transferee being
referred to herein as a “Transferee”).  As a condition precedent to any such
transfer, any such Transferee must provide written notice of such assignment to
the Company, which notice shall at a minimum include the name and address of
such Transferee, the Shares with respect to which such transfer is to occur and
the number, if any, of other Securities held by such Transferee, and must agree
in writing to be bound by the terms of this Agreement.
 
20.           Third Party Beneficiaries.  The Company hereby acknowledges that
Transferees complying with the provisions of Section 19 are express third party
beneficiaries of the obligations of the Company hereunder.
 
21.           Gender.  As used in this Agreement, the neuter gender shall
include the masculine and feminine genders and the masculine gender shall
include the feminine and neuter genders, the singular shall include the plural
and the word “person” shall include a corporation, firm, company, trust and
other form of association or entity.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered on the date first above written.
 

 
REMARK MEDIA, INC.
         
By:
 
   
Name:
 
   
Title:
 

 
 

  DISCOVER GROWTH FUND          
By:
 
   
Name:
 
   
Title:
 

 
 
8

--------------------------------------------------------------------------------

 